LARSEN, Justice,
dissenting.
The issue raised by this appeal is whether the phrase “injuries sustained in the performance of their duties” means injuries caused by the performance of their duties. Because I believe that “sustained” is not the literal or legal equivalent of “caused by,” I most vigorously dissent to the majority’s holding to the contrary.
Section 3 of Act 1011 provides, in relevant part, that the Act “shall be applicable to the deaths of all firefighters ... dying ... as the direct result of injuries sustained in the *43performance of their duties, regardless of the date when such injuries occurred.” If the legislature had intended that the injuries causing death must have been a result of the duties performed by a decedent, the legislature would have used specific language of causation. Instead, the legislature used the word “sustained.” The Random House Dictionary of the English Language (2d Ed.) defines sustain as to “undergo, experience, or suffer.” There is no element of causation in any of these words. Thus, I would interpret the phrase “sustained in the performance of their duties,” to mean any injury suffered during the performance of their duties. Thus, the claimants herein are entitled to recover death benefits pursuant to Act 101, as the deaths resulted from injuries suffered during the performance of the decedents’ duties.2
Accordingly, I would reverse the orders of the Commonwealth Court in these cases.
PAPADAKOS, J., joins in this dissenting opinion.

. Death Benefits for Firefighters, Ambulance or Rescue Squad Members and Law Enforcement Officers, Act of 1976, June 24, P.L. 424, No. 101, as amended, 1981, Oct. 16, P.L. 295, No. 102, imm. effective, 53 P.S. §§ 891-892.


. The majority is mistaken in finding that this writer would "provide a gratuitous insurance covering death at the work site without regard to any stimulus from that environment contributing to the event.” Maj. op. at 796 n. 6. If a decedent were not injured in the performance of his or her duties for the taxpayer, benefits could not be awarded under Act 101.